Title: Report from John Lenthall, 2 July 1803
From: Lenthall, John
To: Jefferson, Thomas


          
          Rough Stone Work at the South Wing of
          Capitol from June 27th to July 2d 1803
          Backing up the Walls to the Ashler on the three fronts
          Amt. to about—105 Perches
          — Cut Stone —
          On the East Front 2 Courses 2 feet high
          South do. 1½ Couse at 12 inches each high
          West do 1 Course at 12 Inchs high
          
          
            for B H LatrobeJno. Lenthall
          
        